DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 24 July, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The reference by Zhang et al was not found in the application file (although a document that appears to be a header with the title of the reference was found; possibly a transmission error of some sort).  Thus, it was not considered.

Election/Restrictions
Applicant’s election without traverse of treatment of uveal melanoma in the reply filed on 16 Feb, 2021 is acknowledged.
Applicants have claimed treatment of uveal melanoma.  A search was conducted for this invention, and a reference that anticipated it was found.  As a result, claims 1-4, 6, 7, 9-11, 13-18, and 21-23 were examined.

Claims Status
Claims 1-4, 6, 7, 9-11, 13-18, and 21-23 are pending.
Claims 1-46, 7, 9, 11, 13, and 17 have been amended.
Claims 21-23 are new.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17, and claims dependent on them, require that a subject in need of treatment of a disorder associated with constitutively active G protein signaling.  However, there is no comprehensive list of disorders that meet this limitation, and there are a number of disorders, such as Alzheimer’s disease, where the etiology either has not been completely elucidated, or is, in many cases, almost unknown.  If a patient with such a condition is treated with FR900359 or YM-254890, it is unclear if the claim limitations will have been met.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3, requires that the cell be contacted in vitro, in vivo, or ex vivo.  There are no other ways of contacting a cell, so this claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-11, 13-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al (Mol. Cancer Res. (May 2017) 15(5) p501-506, cited by applicants).

	Chua et al discuss therapeutic options in uveal melanoma (title).  Among the therapies discussed is treatment with YM-254890 and FR900359 to inhibit Gαq (5th page, 4th paragraph), a GPCR.  Thus the reference anticipates claims 9, 10, 17, and 18.
	This is the same therapy for the same disorder, so it will necessarily have the same effect.  Thus the reference anticipates claims 1-4, 6, 7, 11, 13-16, and 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9-11, 13-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (Nat. Chem. (2016) 8 p1035-1041, available July, 2016, cited by applicants) in view of Van Raamsdonk et al Nat. (2009) 457 p599-603, cited by applicants).
Xiong et al discuss the total synthesis of a series of selective G-protein inhibitors (title).  Both YM-254890 and FR900359 are highly potent inhibitors of Gq signaling, with FR900359 being the most potent (abstract).  FR900359 was found to suppress several key malignant features of melanoma cells in a model system (p1035, 2nd column, 3d paragraph).  

Van Raamsdonk et al discuss the frequency of mutation of GNAQ in uveal melanoma (title).  This gene is commonly mutated, leading to a protein that is constitutively activated, converting it into an oncogene (abstract).  This reference teaches that the very same protein that is inhibited by the compounds of Xiong et al is mutated in uveal melanoma to form an oncogene.
Therefore, it would be obvious to treat the uveal melanoma patients of Van Raamsdonk et al with the therapies of Xiong et al, to block the oncogene that Van Raamsdonk et al states is common in this disorder.  As Xiong et al teaches that these therapies are useful in melanoma, an artisan in this field would attempt this therapy with a reasonable expectation of success.  
	The combination of Van Rammsdonk et al and Xiong et al render obvious treating uveal melanoma with FR900359 or YM-254890, rendering obvious claims 9, 10, 17, and 18.
	This is the same therapy for the same disorder, so it will necessarily have the same effect.  Thus the combination of references render obvious claims 1-4, 6, 7, 11, 13-16, and 21-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658